DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US publication 2012/0001267 A1), hereinafter referred to as Lee267.

Regarding claim 18, Lee267 teaches a semiconductor device (fig. 3 and related text), comprising: a polysilicon structure (12a, [0063]) on a substrate (100,[0051]); a first diffusion barrier layer (14, [0052-0053]) pattern on a surface of the polysilicon structure (fig. 3), the first diffusion barrier layer pattern including polysilicon doped with carbon ([0053]); and a first metal pattern (20, [0052]) and a first capping layer pattern (22, [0051]) stacked on the first diffusion barrier layer pattern (fig. 3).
Lee267 does not explicitly teach explicitly teach the carbon being in the first diffusion barrier layer pattern in a range of about 1 at. % to about 5 at. %, based on a total amount of atoms in the first diffusion barrier layer pattern. However, Lee267 fiddles with carbon concentration in the polysilicon doped with carbon for adjusting the resistivity ([0098-0100], fig. 1) and shows values for 2% impurity concentration or at 4% impurity concentration (fig. 11) and thus makes it obvious that these values are something that will be optimized for desired grain size and resistivity ([0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Lee267 so that the carbon being in the first diffusion barrier layer pattern in a range of about 1 at. % to about 5 at. %, based on a total amount of atoms in the first diffusion barrier layer pattern for adjusting grain size and thus resistivity for desired application.
Regarding claim 19, Lee267 teaches further comprising a second diffusion barrier layer (12b+16+18, [0063]) pattern on the first diffusion barrier layer pattern, the second diffusion barrier layer pattern having a thickness greater than a thickness of the first diffusion barrier layer pattern (fig. 3).
Regarding claim 20, Lee267 teaches wherein the first diffusion barrier layer pattern includes no metal, and the second diffusion barrier layer pattern includes at least metal ([0063]).

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a buffer insulation layer pattern on the substrate; a polysilicon structure on the active pattern and the buffer insulation layer pattern, the polysilicon structure contacting a portion of the active pattern, and the polysilicon structure extending in a direction parallel to an upper surface of the substrate; a first diffusion barrier layer pattern on an upper surface of the polysilicon structure, the first diffusion barrier layer pattern including polysilicon doped with at least carbon; a second diffusion barrier layer pattern on the first diffusion barrier layer pattern, the second diffusion barrier layer pattern including at least a metal; and a first metal pattern and a first capping layer pattern stacked on the second diffusion barrier layer pattern”.
Lee et al. (US publication 2012/0001267 A1) discloses some features of the claimed invention as explained above for rejection of claim 18.
However, Lee et al. or the prior arts of record, singly or in combination, neither anticipates nor render obvious the above quoted limitations when taken in combinations with all other limitations.
Therefore, the independent claim 1 is allowed. The depended claims 2-8 are allowed for their dependency to claim 1.

Claim 9 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a gate structure in a gate trench at the isolation layer pattern and the active pattern, the gate structure extending in a first direction parallel to an upper surface of the substrate; buffer insulation layer patterns on the isolation layer pattern, the active pattern, and the gate structure; a bit line structure contacting an upper surface of the buffer insulation layer pattern and an upper surface of the active pattern between the buffer insulation layer patterns, the bit line structure extending in a second direction parallel to the upper surface of the substrate and perpendicular to the first direction; a contact plug contacting the active pattern and being spaced apart from the bit line structure, the contact plug including at least polysilicon; and a capacitor contacting an upper surface of the contact plug, wherein the bit line structure includes: a polysilicon structure on the active pattern and the buffer insulation layer pattern, a first diffusion barrier layer pattern on an upper surface of the polysilicon structure, the first diffusion barrier layer pattern including polysilicon doped with at least carbon, and a second diffusion barrier layer pattern, a first metal pattern, and a first capping layer pattern sequentially stacked on the first diffusion barrier layer pattern”.
Lee et al. (US publication 2012/0001267 A1) discloses some features of the claimed invention as explained above for rejection of claim 18.
However, Lee et al. or the prior arts of record, singly or in combination, neither anticipates nor render obvious the above quoted limitations when taken in combinations with all other limitations.
Therefore, the independent claim 9 is allowed. The depended claims 10-17 are allowed for their dependency to claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828